
	

113 S2995 IS: Clean Water Compliance and Affordability Act
U.S. Senate
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2995
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2014
			Mr. Brown (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To direct the Administrator of the Environmental Protection Agency to carry out a pilot program to
			 work with municipalities that are seeking to develop and implement
			 integrated plans to meet wastewater and stormwater obligations under the
			 Federal Water Pollution Control Act, and for other purposes. 
	
	
		1.Short title
			This Act may be cited as the
		  Clean Water Compliance and Affordability Act.
		2.Integrated municipal stormwater and wastewater approach framework(a)In generalIn the first 5 fiscal years beginning after the date of enactment of this Act, the Administrator of
			 the Environmental Protection Agency (referred to in this section as the Administrator), in coordination with appropriate State, local, and regional authorities, shall carry out a pilot
			 program under which the Administrator shall work cooperatively with and
			 facilitate the efforts of eligible municipalities to develop and implement
			 integrated plans to meet wastewater and stormwater obligations of the
			 eligible municipalities under the Federal Water Pollution Control Act (33
			 U.S.C. 1251 et seq.) in a more cost-effective and flexible manner.(b)FrameworkThe Administrator shall carry out the pilot program in a manner that is consistent with the
			 Integrated Municipal Stormwater and Wastewater Approach Framework issued
			 by the Environmental Protection Agency and dated May 2012.(c)Selection of eligible municipalities(1)In generalThe Administrator, in consultation with States that have approved National Pollutant Discharge
			 Elimination System programs, shall select not less than 15 eligible
			 municipalities to participate in the pilot program.(2)Eligible municipalityAn eligible municipality is a county, city, town, township, or subdivision of a State or local
			 government that—(A)qualifies as a National Pollutant Discharge Elimination System permit holder or designee; or(B)is a party to an administrative order, administrative consent agreement, or judicial consent decree
			 to comply with the requirements of the Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.).(3)Selection factors(A)In generalIn selecting the eligible municipalities to participate in the pilot program, the Administrator
			 shall give priority to—(i)eligible municipalities that are operating under an administrative order, administrative consent
			 agreement, or judicial consent decree to comply with the requirements of
			 the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);(ii)eligible municipalities that are affected by affordability constraints in planning and
			 implementing control measures to address wet weather discharges from
			 wastewater and stormwater facilities of the eligible municipalities; and(iii)eligible municipalities with a history of knowledgeable, detailed, and comprehensive efforts to
			 develop integrated and adaptive clean water management practices.(B)Use of adaptive management approachesIn selecting eligible municipalities to participate in the pilot program, the Administrator may
			 give priority to an eligible municipality that is seeking to develop and
			 implement an integrated plan that includes adaptive approaches to account
			 for changed or future uncertain circumstances, including, at a minimum—(i)the use of new innovative technical or institutional approaches; and(ii)the ability to adapt the integrated plan in response to new regulatory requirements and reductions
			 in financial capability.(d)Approval of integrated plans(1)In generalIn approving the integrated plan of an eligible municipality under the pilot program established
			 under subsection (a), the Administrator shall—(A)account for the financial capability of the eligible municipality to adequately address the
			 requirements of the Federal Water Pollution Control Act (33 U.S.C. 1251 et
			 seq.) that apply to the eligible municipality;(B)prioritize the obligations of the eligible municipality under the Federal Water Pollution Control
			 Act (33 U.S.C. 1251 et seq.) according to the most cost-effective and
			 environmentally beneficial outcomes;(C)account for the maintenance, operational, and regulatory obligations of the eligible municipality;
			 and(D)enable the eligible municipality to implement innovative and flexible approaches to meet the
			 obligations of the eligible municipality under the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.).(2)Additional authoritiesIn carrying out the pilot program established under subsection (a), the Administrator may, in full
			 coordination and mutual agreement with an eligible municipality selected
			 to participate in the pilot program—(A)extend the allowable national pollutant discharge elimination system permit term under section 402
			 of the Federal Water Pollution Control Act (33 U.S.C. 1342) to a maximum
			 of 25 years, and make corresponding changes to any associated
			 implementation schedule;(B)modify the implementation terms of a consent decree entered into by the eligible municipality with
			 the Administrator pursuant to that Act; and(C)provide additional regulatory flexibility under the Federal Water Pollution Control Act (33 U.S.C.
			 1251 et seq.) in approving and implementing an integrated plan that
			 includes adaptive approaches in order to encourage the innovation integral
			 to such approaches.(e)Report to CongressNot later than 1 year after the date of enactment of this Act, and each year thereafter for 5
			 years, the Administrator shall submit to Congress a report on the results
			 of the pilot program established under subsection (a), including a
			 description of the specific outcomes expected to be achieved that will
			 reduce the costs of complying with the requirements of the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.) for—(1)eligible municipalities participating in the pilot program; and(2)eligible municipalities that are similarly situated but not participating in the pilot program.
				
